SiebegkeR, J.
The only question in dispute is whether the defendant’s husband is liable for these sets of artificial teeth , as articles of such necessity that he as husband is obligated to pay for them. This court in Warner v. Heiden, 28 Wis. 517, declared what in general constitute “necessaries” which a husband is bound to furnish to his wife, and declared that they embraced the usual provisions for the maintenance of the wife’s health and comfort appropriate to her mode of life, in view of their social station and standing and his financial abilities. It is a matter of common knowledge that artificial teeth are most useful and necessary articles for the promotion of personal comfort and health, and that their use in this country has attained practical universality. We consider that such teeth come within the class of articles constituting *68“necessaries” which a husband may be bound to furnish his wife. It was so held in Gilman v. Andrus, 28 Vt. 241.
It is contended that the plaintiff and the defendant understood from the course of the transaction of ordering, providing, and delivering these teeth that it was an individual and personal salé to the defendant and that- she personally assumed to pay for them. The facts and circumstances do not sustain this claim. True, the plaintiff had no personal dealings with the defendant’s husband. But this is not necessary if the articles were purchased under circumstances indicating that they were supplied her in the usual manner as necessaries for which a husband is liable as such. The question is, Did the wife negotiate the purchase under circumstances indicating that she was authorized to do so ? It appears with sufficient certainty that the defendant attended to the dental affairs of herself and of other members of the family, including the payment of such bills. There is nothing in the record to show that she paid such bills out of her separate funds or estate. Presumably, then, she made the payments for the husband and father. This is sufficient to apprise the plaintiff of this fact and he must be deemed to have dealt with her upon this basis, which showed her relation to the transaction. For cases defining the authority of the'wife to obtain “necessaries,” charged to the husband, and under what circumstances he will be exempt from the obligation to pay for articles, see Wanamaker v. Weaver, 65 L. R. A. 529 (S. C. 176 N. Y. 75, 68 N. E. 135), and the cases and comments in the note. Under the circumstances we consider that it was established that the defendant was acting under the authority of her husband, and the court properly held that it was not shown that the defendant was individually liable upon the claim presented against her.
By the Court — Judgment affirmed.